Allowability notice
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 6/17/22.
2.	The instant application is a national stage entry of PCT/US2017/043169 , International Filing Date: 07/20/2017, claims Priority from provisional application 62365173, filed 07/21/2016.

Withdrawn Claims Canceled
3.	This application is in condition for allowance except for the presence of claims directed to Groups II and III non-elected inventions without traverse.  Accordingly, claims 11-18 have been cancelled.

Claim status
4.	In the claim listing of 6/17/22 claims 1 and 3-18 are pending in this application. Claims 1 and 3-10 are amended. Claim 2 is canceled. Claims 11-18 are withdrawn. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.
5.	Claims 1 and 3-10 are under prosecution.




Specification Objection withdrawn 
6.	The previous objection to the specification has been withdrawn in view of persuasive arguments made by the applicant that “The use of the term clause is not a typographical error. The usage of the term clause is an acceptable way to describe
different embodiments of the invention. It is noted that this section appears before the end of the specification and before the claims, which is an acceptable location for this section (Remarks, pg. 6).

Claim Objections withdrawn
6.	The previous objection to claims 3-10 has been withdrawn in view of fixing the minor informalities (Remarks, pg. 6).

Withdrawn Rejection and Response to the Remarks
7.	The previous rejection of claims 1-10 under 35 USC as being unpatentable over Mir in view of Arbuckle as evidenced by Hikida has been withdrawn in view amendments to claim 1 and persuasive arguments made by the applicant that the limitation of “generating the map comprises combining the acquired plurality of images to produce a composite image with extended depth of focus” and “the multi-Z imaging improves the accuracy of the identification of single cell-containing wells and represents an unexpected result because prior to the claimed invention the field had not yet employed multi-Z imaging with composite image creation to increase the
accuracy of identifying wells containing single cells (Remarks, pgs.  8 and 9).

Examiner’s comment
8.	Claims 1 and 3-10 have been renumbered as claims 1-9 and presented in the same order as presented by the applicant.

Conclusion
9.	Claims 1 and 3-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634